DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12-17 depend recite the limitation "the method of claim 1" or “The method of claim 5” in line 1 of each of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Hereinafter, based on claim analysis, claims 12, 13, 15, 16 and 17 will be considered to depend on claim 10 and claim 14 will be considered to depend on claim 13. However, clarification/or amendment is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20150327045 A1), hereinafter, Chang, in view of Gervais et al. (US 20170071015 A1), hereinafter, Gervais.

Regarding claim 1:
Chang discloses a system (Fig. 1), comprising: 
a master node (Fig. 1, 101/102/103; paragraph [0027], UEs 101/102/103 are voted as master) configured to: 
implement a wireless network that is associated with an identifier having a pre- configured pattern (Paragraph [0027], master UE 101/102/103 converts to Wi-Fi access point mode (i.e. implements a wireless network) and broadcasts its service set identification (SSID) i.e. associated identifier having a pre-configured pattern); and 
a plurality of satellite nodes (Paragraph [0027]; Fig. 1, slave UEs 104, 105, 106/ 107, 108/ 109) configured to: 
perform a wireless scan using the pre-configured pattern (Paragraph [0027], each slave UE scans for master SSID, i.e. perform a wireless scan using the pre-configured pattern); 
detect, based on the wireless scan, a presence of the wireless network implemented by the master node; pair with the master node via the wireless network; (Paragraph [0027], Slave UE connects to the master UE using the SSID over the wifi link set up by the master, i.e. each satellite node pairs with the respective master node via the wifi link based on the SSID scan, thus it inherently detects the wireless network set up by the master node) .
Chang discloses all the limitations above, but fails to disclose the plurality of satellite nodes configured to output wireless sensing signals; wherein the master node is further configured to: determine, based on wireless sensing signals output by a first satellite node, of the plurality of satellite nodes paired with the master node, an occurrence of an event; and output an alert, based on the occurrence of the event, to at least a second satellite node of the plurality of satellite nodes paired with the master node.
However, Gervais discloses a system (Fig. 2) with a master node (Fig. 2, master controller 103) paired with a plurality of other nodes, i.e. satellite nodes (Fig. 2, 101 and 102), and the master node implements a wireless network that is associated with an identifier having a pre- configured pattern (Paragraph [0044], master node 101 has wifi hotspot functionality 112 (implementing a wireless network) which is preconfigured with SSID (an identifier having a pre- configured pattern)). Gervais further discloses:
the plurality of satellite nodes configured to output wireless sensing signals (Paragraph [0073], indication of motion as sensed by a sensor is forwarded by node 101 to master node 103, i.e. satellite node outputs wireless sensing signals; although Fig. 2 shows only one satellite node forwarding indication of motion as sensed by a sensor, node 102 is also configured as an environmental controller with the same functionality 114 as node 101 and is hence configured to forward signals to the master node from any senors (not shown, but see paragraphs [0061] for functionality of nodes 101 and 102 and [0075] for sensors) it may be connected to);
wherein the master node is further configured to: 
determine, based on wireless sensing signals output by a first satellite node, of the plurality of satellite nodes paired with the master node, an occurrence of an event (Paragraph [0073], Based on the indication of motion i.e. wireless sensing signals, master determines an occupancy of the room, i.e. an occurrence of an event ); and output an alert, based on the occurrence of the event, to at least a second satellite node of the plurality of satellite nodes paired with the master node  (Paragraph [0073], master node 103 generates a command (claimed alert output by master node) to activate a humidity regulation device 203 based on the determining of occupancy (i.e. the occurrence of the event). The command is transmitted to the environment controller 102 (at least a second satellite node of the plurality of nodes) and forwarded to the humidity regulation device 203).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify to Chang’s system to have the plurality of satellite nodes be configured to output wireless sensing signals; and the master node be further configured to: determine, based on wireless sensing signals output by a first satellite node, of the plurality of satellite nodes paired with the master node, an occurrence of an event; and output an alert, based on the occurrence of the event, to at least a second satellite node of the plurality of satellite nodes paired with the master node, as disclosed by Gervais. It would have been obvious so as to have the practical application of environment control using wifi.

Regarding claims 10 and 18:
Claims 10 and 18 are rejected as being obvious over Chang in view of Gervais based on a rationale similar to the one used to reject claim 1 above.
For claim 18, master node 103 of Fig.2 is claimed device. The claimed one or more processing devices are disclosed in Fig. 1 (unit 120), see paragraph [0047].

Regarding claims 5, 13 and 20:
Chang and Gervais disclose all limitations of claims 1, 10 and 18 above. Gervais further discloses the system and corresponding method and device, wherein outputting the alert includes outputting one or more alerts corresponding to the one or more particular types of output devices associated with the second satellite node (Paragraph [0073], the command sent by master node 103 to satellite node 102 is sent to active a specific type of device, i.e. a humidity regulation device, i.e. to one or more to the one or more particular types of output devices associated with the second satellite node).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been recognized that Chang’s system as modified by Gervais would output the alert including outputting one or more alerts corresponding to the one or more particular types of output devices associated with the second satellite node as disclosed by Gervais. It would have been obvious so as to have control of a specific environment.
Further, although Gervais does not explicitly disclose the system wherein pairing with the master node, by the second satellite node, includes a determination by the master node of one or more particular types of output devices associated with the second satellite node, Gervais discloses outputting a specific type of command (alert) based on the specific type of output device (humidity regulation device) associated with the second satellite node (Paragraph [0073]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that in order for Gervais’ master node to output a specific type of alert based on the specific type of output device associated with the second satellite node, the master node would have to be aware of the particular type output device associated with the second satellite node, i.e. a determination by the master node of one or more particular types of output devices associated with the second satellite node would have to be made. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Chang’s system as modified by Gervais’ teaching would arrive at the claimed invention of claim 5. It would have been obvious since outputting a specific alert implies knowledge of the particular type of device. 

Regarding claims 6 and 14:
Chang and Gervais disclose all limitations of claims 5 and 13 above.
Gervais also discloses the system and method wherein the one or more particular types of output devices associated with the second satellite node include a first type of output device, wherein the one or more alerts include a first alert, wherein the master node is further configured to: identify a second type of output device associated with the first satellite node, wherein the first and second types of output devices are different types of output devices (Paragraph [0073], Fig. 2; wherein the humidity regulation device 203 associated with second node 102 is claimed first type of device and heating cooling device 202 associated with first node 101 is claimed second type of device that is different from the first type; the command sent by master node 101 to satellite node 102 to activate device 203 is claimed first alert); and 
output a second alert, based on the occurrence of the event, to the first satellite node, the second alert corresponding to the second type of output device associated with the first satellite node (Paragraph [0073], master node 103 generates a command (claimed second alert output by master node) to activate a heating/cooling device 202 based on the determining of occupancy (i.e. the occurrence of the event). The command is transmitted to the environment controller 101 (first satellite node of the plurality of nodes) and forwarded to the heating/cooling device 202, i.e. second type of device associated with first satellite node).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been recognized that Chang’s system as modified by Gervais would output the alert including outputting first and second alerts corresponding to the particular types of output devices associated with the first and second satellite nodes as disclosed by Gervais. It would have been obvious so as to have control of a specific environment.

Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Gervais as applied to claims 1 and 10 above, and further in view of Yepez et al. (US 20100309815 A1), hereinafter, Yepez.

Regarding claim 2:
Chang and Gervais disclose all limitations of claim 1 above, but fail to explicitly disclose the system, wherein the wireless network is a hidden wireless network that is undiscoverable without scanning for the identifier.
However, Yepez discloses a system wherein the wireless network is a hidden wireless network that is undiscoverable without scanning for the identifier (Paragraph [0024]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Chang’s system as modified by Gervais can be modified to have the wireless network as a hidden wireless network that is undiscoverable without scanning for the identifier as disclosed by Yepez. It would have been obvious to modify the network to be a hidden network in order to use the system in an environment that requires privacy.

Regarding claim 3:
Chang, Gervais and Yepez disclose all limitations of claim 2 above. Chang further discloses the system, wherein the identifier is a Service Set Identifier ("SSID") (Paragraph [0027]).

	Regarding claim 11:
Claim 11 is rejected as being obvious over Chang in view of Gervais and Yepez based on the rationale similar to the one used to reject claims 2 and 3 above.
	
Allowable Subject Matter
Claims 4, 7, 8, 9, 12, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gurjal et al. (US 20160142877 A1) discloses an internet of things (IoT) environment where a mobile device reports sensor data to a master device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637